DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2018/0242354 A1) in view of Ericsson (NPL/ “HARQ processes with fallback, asynchronous to synchronous HARQ” R2-1704723).
For claim 1, Takeda teaches a transmitter configured to perform an initial transmission of a transport block (see paragraph 0035; UE transmits a radon access preamble); a receiver configured to attempt to decode a PDCCH for retransmission of the transport block (see paragraph 0072; user terminal monitors a common search space in a specific sell(e.g. the PCell or the PSCell) for each group to detect a response signal (a PDCCH for scheduling a response signal)), and wherein an uplink grant for the initial transmission of the transport block is included in a random access response corresponding to a non-contention based random access procedure (see paragraph 0035; the eNB transmits an RAR as response information to the PRACH and see paragraph 0135; The transmission signal generation section 302 further generates a downlink control signal (PDCCH/EPDCCH) including DCI (UL grant)), based at 
For claim 4, Takeda teaches a receiver configured to receive an initial transmission of a transport block (see paragraph 0035; UE transmits a radon access preamble); and a transmitter configured to transmit a PDCCH for retransmission of the transport block (see paragraph 0072; user terminal monitors a common search space in a specific sell(e.g. the PCell or the PSCell) for each group to detect a response signal (a PDCCH for scheduling a response signal)), wherein an uplink grant for the initial transmission of the transport block is included in a random access response corresponding to a non-contention based random access procedure (see paragraph 0035; the eNB transmits an RAR as response information to the PRACH and see paragraph 
For claim 7, Takeda teaches performing an initial transmission of a transport block (see paragraph 0035; UE transmits a radon access preamble); and attempting to decode a PDCCH for retransmission of the transport block (see paragraph 0072; user terminal monitors a common search space in a specific sell(e.g. the PCell or the PSCell) for each group to detect a response signal (a PDCCH for scheduling a response signal)), wherein an uplink grant for the initial transmission of the transport block is included in a random access response corresponding to a 
For claim 8, Takeda teaches receiving an initial transmission of a transport block (see paragraph 0035; UE transmits a radon access preamble), and transmitting a PDCCH for retransmission of the transport block (see paragraph 0072; user terminal monitors a common search space in a specific sell(e.g. the PCell or the PSCell) for each group to detect a response signal (a PDCCH .  

Allowable Subject Matter
Claim(s) 2, 3, 5 and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2017/032397 A1), Nogami et al. (US 2018/0019844 A1), Yin et al. (US 20180020335 A1), Liu et al. (US 2019/0182012 A1), Hugl et al. (US 2019/0191434 A1), Phuyal et al. (US 2019/0215906 A1), Lee et al. (US 2019/0230498 A1), Enbuske et al. (US 2020/0037280 A1), Liu et al. (US 2020/0052830 A1), Liu et al. (US 2020/0136782 A1), Liu et al. (US 2020/0154411 A1), Ericsson, Huawei (NPL/“New SI proposal: Study on Latency reduction techniques for LTE” RP-150465) and Ericsson (NPL/“New Work Item on shortened TTI and processing time for LTE” RP-161299) are cited to show a TERMINAL APPARATUS, BASE STATION APPARATUS, AND COMMUNICATION METHOD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464